Title: From Thomas Jefferson to Newbury Township Inhabitants, 8 May 1801
From: Jefferson, Thomas
To: Inhabitants, Newbury Township


               
                  Gentlemen
                  Washington May 8. 1801
               
               Assurances of attachment & support from any description of my fellow citizens are accepted with thankfulness & satisfaction. I will ask that attachment & support no longer than I endeavor to deserve them by a faithful administration of their affairs in the true spirit of the constitution, and according to laws framed in consonance with that. the sentiments expressed on my undertaking the important charge confided to me, were expressed in the sincerity of my heart; and after the security & freedom of our common country, no object lies so near my heart as to heal the wounded confidence of society, & see men & fellow citizens in affectionate union with one another. I join therefore with the inhabitants of Newbury township, who have been pleased to address me through you, in earnest desires that a spirit of benevolence and of mutual toleration may soothe the great family of mankind once more into order & peace; and I pray you to assure them of my sincere concern for their particular happiness, & of my high consideration & respect.
               
                  
                     Th: Jefferson
                  
               
            